Citation Nr: 1829248	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  15-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable.

2. Entitlement to service connection for hypertension, claimed high blood pressure, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1967 to April 1970, with combat service in the Republic of Vietnam. He is the recipient of two Purple Hearts and the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (hereinafter Agency of Original Jurisdiction) (AOJ)).

In October 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issue of service connection for hypertension, claimed high blood pressure, to include as secondary to service-connected diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire appeal period, the Veteran's service-connected left ear and right ear hearing loss has been no worse Level III and II hearing, respectively.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). There has also been no argument raised as the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Relevant Laws and Regulations

Increased Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a). The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. Id. 

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz). 38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 6100. 

To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more. 38 C.F.R. § 4.86(a). In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86(b). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to an increased rating for bilateral hearing loss.

The Veteran asserts that his service-connected hearing loss is worse than its currently assigned noncompensable rating, and that it warrants a compensable rating.  For the reasons that follow, his claim shall be denied.  

In order to determine the level of the Veteran's hearing, the Veteran underwent a medical examination in May 2015. These findings demonstrate that the Veteran is suffering from hearing loss.  However, the level of hearing loss is insufficient for compensation under current law.  The specific findings of the examination revealed the following pure tone thresholds (in decibels):


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
35
40
70
65
52.5
84
LEFT
30
35
85
80
57.5
88

The May 2015 examination has a Puretone Threshold Average of 53 for the right ear, and 58 for the left ear. 38 C.F.R. § 4.85(d) requires the averaging of the 1000, 2000, 3000 and 4000 Hz findings. Speech discrimination scores reflected percentages of 84 percent in the right ear and 88 in the left ear, respectively. Using Table VI, the respective numeric designations are III and II, respectively. 38 C.F.R. § 4.85, Diagnostic Code 6100. When these values are applied to Table VII, a noncompensable rating is assigned. The audiometric tests do not reflect an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86. The clinic records do not reflect any audiometric evaluations reflecting decreased hearing acuity to a compensable level under Diagnostic Code 6100.

The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, including frustration, difficulty understanding and communicating with others, enjoying events, feeling inadequate, and misunderstanding others. These types of functional limitations are contemplated by the schedular criteria. Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017). The Board acknowledges the Veteran's assertions that his hearing loss is more severe than evaluated. The Veteran is competent to report his symptoms and has presented credible testimony in this regard. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for a compensable evaluation have been met. In determining the actual degree of disability, the examination findings are more probative of the degree of impairment. As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered. Lendenmann. Accordingly, the rating assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service-connected hearing impairment. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board acknowledges that the Veteran experiences bilateral hearing loss. However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements. See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints."). The Veteran may always advance an increased rating claim if the severity of his hearing loss disability should increase in the future.

Since the preponderance of the evidence is against allowance of an increased rating for hearing loss, the benefit of the doubt doctrine is inapplicable. See Ortiz v. Principi, 274 F.3d 1361 (2001). 


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for a hypertension, as secondary to diabetes mellitus type II. Specifically, the Veteran should be afforded a VA examination regarding this condition.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers. Obtain these records and associate them with the claims folder.

2. Schedule a VA examination to help determine the current severity of service-connected diabetes mellitus type II and the etiology of the claimed hypertension, claimed as secondary to diabetes mellitus type II and/or herbicide exposure.  The examiner should provide opinions as to the following: 

(i) whether it is more, less, or equally likely that the Veteran's hypertension had an inservice onset or is due, wholly or in part, to his herbicide agent exposure in Vietnam? In so deciding, the examiner is requested to discuss the medical standard for diagnosing hypertension and the medical significance, if any, of any elevated blood pressure readings in service. The examiner is also requested to review any relevant studies regarding a potential relationship between hypertension and an herbicide agent including http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

(ii) Is it at least as likely as not (a 50 percent probability or greater) that the claimed hypertension is proximately caused by service-connected diabetes mellitus type II? 

(iii) Is it at least as likely as not (a 50 percent probability or greater) that hypertension is aggravated beyond the normal progress of the disorder due to service-connected diabetes mellitus type II?

The examiner is specifically requested to discuss the Veteran's contentions that, due to his service-connected diabetes mellitus, he has the need for additional anti-hypertensive medications to control his systolic blood pressure. See VA clinic record dated February 2008 (instructing Veteran that VA guidelines indicate that systolic blood pressure needs to be 130 because of his diabetes); VA clinic record dated May 19, 2016 (explaining to Veteran diabetes mellitus and hypertension are part of a metabolic syndrome).

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

3. Thereafter, readjudicate the remaining claim on appeal. If the claim remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


